DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT/US2017/050057 filed September 5, 2017 and to Foreign Application No. GB201615183.9 filed September 7, 2016.

Status of Claims 
This Office Action is responsive to the preliminary amendment filed on March 7, 2019. As directed by the amendment: claims 2-13 been amended. Thus, claims 1-13 are presently pending in this application. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4-5 and 7-11 are objected to because of the following informalities:  
Claims 4-5 and 7-11 recite “spring” should read --helical spring--;
Claim 11 recites “about a fixed axis”, ln 2 should read --about the fixed axis--.
Appropriate correction is required.

Claim Interpretation
For the purpose of this Office Action “a flexure along the longitudinal axis of the spring.”, ln 10 of claim 1 has been interpreted to include any flexion: expansion, compression, tension, curvature, and/or bending, along the longitudinal axis of the spring. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, and 11, and claims 2-5, 7-8, 10, and 12-13 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a spring which is flexible along its longitudinal axis,”, ln 8 the use of the possessive adjective “its” renders the claim indefinite because it is unclear which element is being referenced. Examiner believes Applicant intends for “its” to reference the “spring”.  For the purpose of this Office Action “a spring which is flexible along its longitudinal axis,” of claim 1 is interpreted as 
Claim 1 recites “wherein the spring is configured to bias the breath responsive member from its triggered position towards its primed position by flexure along its longitudinal axis.”, ln 9-10 the use of the possessive adjective “its” renders the claim indefinite because it is unclear which element is being referenced i.e. the breath responsive member or the spring. Examiner believes Applicant intends for the first and second “its” to reference the “breath responsive member”, while the third “its” references the spring.  Since only the breath responsive member comprises a primed position and a triggered position; for the purpose of this Office Action “wherein the spring is configured to bias the breath responsive member from its triggered position towards its primed position by flexure along its longitudinal axis.” of claim 1 is interpreted as reciting: --wherein the spring is configured to bias the breath responsive member from the triggered position towards the primed position by a flexure along the longitudinal axis of the spring.--.
Claim 6 recites “when the breath responsive member is in its primed position, and a further bend giving rise to an increased biasing force in its triggered position”, ln 2-4 the use of the possessive adjective “its” renders the claim indefinite because it is unclear which element is being referenced i.e. the breath responsive member or the helical spring. Examiner believes Applicant intends for the first and second “its” to reference the “breath responsive member”.  Since only the breath responsive member comprises a primed position and a triggered position; for the purpose of this Office Action “when the breath responsive member is in its primed position, and a further bend giving rise to an increased biasing force in its triggered position” of claim 6 is interpreted as reciting: --when the breath responsive member is in the primed position, and a further bend giving rise to an increased biasing force in the triggered position--.
Claim 9 recites “during return of the breath responsive member, the spring undergoes substantially no compression or tension along its longitudinal axis.”, ln 2-3 firstly, the use of the 
Secondly, the term “substantially”, ln 2 is a relative term which renders the claim indefinite. The term “substantially ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this Office Action the term “substantially” in the limitation “the spring undergoes substantially no compression or tension” in claim 9 is interpreted to not meaningfully alter the plain meaning of the “the spring undergoes no compression or tension” and allows for minor variance in manufacturing and minimal variations under conditions of use.
Claim 11 recites “the spring acts as a live pivot so as to define the fixed axis.”, ln 2-3 where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “live pivot”, ln 2 is not a term of art and lacks an understood accepted meaning. The term is indefinite because the specification does not clearly re/define the term. Furthermore, it is unclear how the fixed axis would be modified by being defined by the “live pivot”. Therefore, Examiner is not making a judgment on the subject matter of claim 11 because the Examiner is unable to provide cogent and reasonable interpretation for claim 11 that would resolve the issues listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (WO 2015/150734 A1; hereinafter: “Rao”).
Regarding Claim 1, Rao discloses a breath-responsive metered dose inhaler (Abstract) having a trigger mechanism (500, 508; Fig. 1A-3D; ¶¶ 0006, 0015-0016, 0042-0052) for triggering delivery of a medicament (22, 108; Fig. 1A, 1B, 4; ¶¶ 0006, 0015-0016, 0042-0052) and a trigger mechanism chassis (32; Fig. 1A-2B, 4; ¶ 0037) for locating the trigger mechanism within the inhaler (Fig. 1A-2B; ¶¶ 0037-0051), the trigger mechanism including: a breath responsive member (504, 508; Fig. 1A-3D; ¶¶ 0006, 0015-0016, 0042-0052) moveable upon inhalation of the user from a primed position (Fig. 3A) in which the inhaler is prevented from delivering medicament (¶¶ 0006, 0015-0016, 0042-0052), to a triggered position (Fig. 3B-3D) in which the medicament is delivered to the user (¶¶ 0006, 0015-0016, 0042-0052), a spring (536; Fig. 1A-3A) having a longitudinal axis (A, Fig. A annotated below), wherein the spring is configured to be flexible along the longitudinal axis (¶¶ 0050-0052), wherein the spring is configured to bias the breath responsive member from the triggered position towards the primed position by a flexure along the longitudinal axis of the spring (¶¶ 0050-0052; Examiner notes: Rao discloses the spring as biasing the trigger mechanism, including the breath responsive member, towards the primed position and the spring elastically and resiliently compressing and bending when transition from the primed position to the triggered position.).

    PNG
    media_image1.png
    402
    450
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3A of Rao.
Regarding Claim 2, Rao discloses the breath-responsive metered dose inhaler wherein the spring is a helical spring (Fig. Fig. 1A-3A; ¶¶ 0016, 0050).
Regarding Claim 3, Rao discloses the breath-responsive metered dose inhaler wherein the flexure is a straightening flexure [¶¶ 0006, 0015-0016, 0042-0052; Examiner notes: Rao discloses the helical spring as biasing the trigger mechanism, including the breath responsive member, towards the primed position and the helical spring elastically and resiliently compressing and bending when transition from the primed position to the triggered position. Thus, transitioning from the triggered position to the primed position would straighten, un-compress and unbend (i.e. to return to a less flexed or non-flexed state), the helical spring. (¶ 0050).].
Regarding Claim 4, Rao discloses the breath-responsive metered dose inhaler wherein the trigger mechanism comprises a toggle mechanism (504, 508, 680; Fig. 2A-3D) comprising the breath responsive member (¶¶ 0006, 0015-0016, 0042-0052), wherein the spring is attached to the 
Regarding Claim 5, Rao discloses the breath-responsive metered dose inhaler wherein the spring has a first end attached to the breath responsive member (at boss 537 and member 670; ¶ 0052; Fig. 3A) and a longitudinally opposing second end attached to the trigger mechanism chassis (¶ 0052; Examiner notes: Rao discloses the second end of the helical spring attached to the internal surface of the trigger mechanism chassis (32; Fig1A-2B, 4).
Regarding Claim 6, Rao discloses the breath-responsive metered dose inhaler wherein the helical spring is constrained by the trigger mechanism chassis to include a pre-load (¶ 0052) by way of a bend when the breath responsive member is in the primed position, and a further bend giving rise to an increased biasing force in the triggered position [¶¶ 0006, 0015-0016, 0042-0052; Examiner notes: Rao discloses the helical spring as biasing (i.e. a pre-load “bend”) the trigger mechanism, including the breath responsive member, against the trigger mechanism chassis while in the primed position and the helical spring elastically and resiliently compressing and bending (i.e. further bending) when transition from the primed position to the triggered position.].
Regarding Claim 7, Rao discloses the breath-responsive metered dose inhaler wherein the spring is attached to the trigger mechanism chassis by an interference fit (with 670; Fig. 3A; ¶ 0052) of the second end of the spring outside a boss (537; Fig. 2A-4) of the trigger mechanism chassis (¶ 0052).
Regarding Claim 8, Rao discloses the breath-responsive metered dose inhaler wherein the spring is attached to the breath responsive member by an interference fit (with 670; Fig. 3A; ¶ 0052) of the first end of the spring outside a boss (537; Fig. 2A-4) of the breath responsive member (¶ 0052).

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 9-13 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to make a new art based rejection on these claims once the 112(b) rejection(s) have been resolved by the Applicant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahon et al. (U.S. Pub. No. 2006/0037611) which discloses an inhalation actuated dispensing apparatus comprising a spring (32; Fig. 1A) and a vane (36; Fig. 1A, 1B) as a breath responsive member which has not yet been claimed. 
Bowman et al. (U.S. Pub. No. 2008/0156321) discloses a breath actuated inhaler comprising a trigger vane (57; Fig. 8A-8E, 9) which has not yet been claimed.
Phillips et al. (U.S. Pat. No. 3,456,646) discloses inhalation-actuated aerosol dispensing device comprising a spring (41; Fig. 2-3) and a vane (38; Fig. 2-3) as a breath responsive member which has not yet been claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785